I concur. The methods employed to induce the defendant to confess were, I think, more extreme and unfair than those which were held by a majority of the court in the Loper case to require the exclusion of the confession there obtained. It is impossible in the present case to avoid the conclusion that the confession was forced from the defendant by means of intimidation. Apart from anything else, there was a direct threat that defendant's brother would be subjected to a long term of imprisonment for perjury if he did not so testify as to fasten upon the defendant the guilt of the crime with which he was charged. A confession resulting from the use of such means cannot in any fair sense be said to have been free and voluntary.
Angellotti, J., concurred.